DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–14 is/are pending.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2019/0280263 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 March 2019, 26 March 2019, and 31 July 2020 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 126 has been used to designate both a fixing unit (e.g., Figs. 1 and 4–6) and a 124 is used to designate a positive electrode lead (e.g., Fig. 2). Reference character 124 should be used to designate a positive electrode lead in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
The numbers and letters identifying the views are associated with brackets. Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. See 37 CFR 1.84 (u)(2).
Reference character(s): 121, 122, and 126 are larger than the view number of Fig. 1. Reference character(s): 100, 110, 120, 121, 123, 124, 125, and 130 are larger than the view number of Fig. 2. Reference character(s): 100, 123, 125, and 126 are larger than the view number of Fig. 3. Reference character(s): 126 and 127 are larger than the view number of Figs. 4 and 5. Reference character(s): 121, 122, 126, and 127 are larger than the view number of Fig. 6. The view numbers must be larger than the number used for reference characters. See 37 CFR 1.84 (u)(2).
Figs. 1 and 5 use shading that reduces legibility or solid black shading that is not used to represent bar graphs or color. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See 37 CFR 1.84 (m).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
LITHIUM SECONDARY BATTERY PACK INCLUDING THERMAL EXPANSION TAPE FIXING POUCH TYPE BATTERY CELLS AND METHOD OF MANUFACTURING THE SAME.

Claim Interpretation
Claim(s) 1 recite(s) contingent limitations (e.g., wherein the fixing unit has a function of discharging gas in the pouch-type battery cells when a temperature of the battery cells rises). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. The method of claim 1 does not require a temperature of the battery cells to rise. Therefore, claim 1 does not require the contingent limitation "wherein the fixing unit has a function of discharging gas in the pouch-type battery cells when a temperature of the battery cells rises."

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a temperature of the battery cells." Claim 1, which claim 7 is directly dependent, recites the limitation "a temperature of the battery cells." It is unclear if "a temperature of the battery cells" recited in claim 7 is further limiting "a temperature of the battery cells" recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–7 and 10–13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruoka et al. (US 2015/0221909 A1, hereinafter Maruoka).
Regarding claim 1
forming multiple pouch-type battery cells (100) each configured such that an electrode assembly and an electrolyte are sealed in a pouch (110, [0030]) and a positive electrode tab (120) and a negative electrode tab (130) protrude outside the pouch through a side of the pouch (110, [0031]);
stacking the multiple pouch-type battery cells (100, [0113]);
fixing the multiple pouch-type battery cells (100) using a fixing unit (510) to form multiple unit modules (500, [0120]); and
arranging the multiple unit modules (500) in a module casing (410, [0099]),
wherein the fixing unit (510) has a function of discharging gas in the pouch-type battery cells (100) when a temperature of the battery cells rises (see polypropylene, [0115]).
Although Maruoka does not explicitly disclose the fixing unit has a function of discharging gas in the pouch-type battery cells when a temperature of the battery cells rises, Maruoka discloses the fixing unit is composed of polypropylene. The instant application discloses a fixing unit composed of polypropylene has a function of discharging gas in the pouch-type battery cells when a temperature of the battery cells rises (e.g., [0023], [0053], [0060], [0072]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the fixing unit of Maruoka has a function of discharging gas in the pouch-type battery cells when a temperature of the battery cells rises.
claim 2, Maruoka discloses all claim limitations set forth above and further discloses a method:
wherein the fixing unit (510) has thermal expansion properties (see polypropylene, [0115]).
Regarding claim 3, Maruoka discloses all claim limitations set forth above and further discloses a method:
wherein the fixing unit (510) is a thermal expansion polymer (see polypropylene, [0115]).
Regarding claim 4, Maruoka discloses all claim limitations set forth above and further discloses a method:
wherein the fixing unit (510) has one or more of a tape shape, a band shape, a tube shape, or a box shape (Fig. 12, [0114]).
Regarding claim 5, Maruoka discloses all claim limitations set forth above and further discloses a method:
wherein a protection circuit or a PTC circuit (360) is formed on a surface of each unit module (500, [0128]).
Regarding claim 6, Maruoka discloses all claim limitations set forth above and further discloses a method:
wherein the thermal expansion polymer is composed of any one selected from the group consisting of PE, PP, PS, PVC, acrylic, and a butyl resin (see polypropylene, [0115]).
Regarding claim 7
wherein the function of discharging the gas in the pouch-type battery cell by the fixing unit is performed at a temperature of the battery cells of equal to or greater than 80° C (see propylene, [0115]).
Although Maruoka does not explicitly disclose the fixing unit has the function of discharging the gas in the pouch-type battery cell by the fixing unit is performed at a temperature of the battery cells of equal to or greater than 80° C, Maruoka discloses the fixing unit is composed of polypropylene. The instant application discloses a fixing unit composed of polypropylene has the function of discharging the gas in the pouch-type battery cell by the fixing unit is performed at a temperature of the battery cells of equal to or greater than 80° C (e.g., [0023], [0053], [0060], [0072]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the fixing unit of Maruoka has the function of discharging the gas in the pouch-type battery cell by the fixing unit is performed at a temperature of the battery cells of equal to or greater than 80° C.
Regarding claim 10, Maruoka discloses a device including the lithium secondary battery pack that is manufactured by:
forming multiple pouch-type battery cells (100) each configured such that an electrode assembly and an electrolyte are sealed in a pouch (110, [0030]) and a positive electrode tab (120) and a negative electrode tab (130) protrude outside the pouch through a side of the pouch (110, [0031]);
stacking the multiple pouch-type battery cells (100, [0113]);
fixing the multiple pouch-type battery cells (100) using a fixing unit (510) to form multiple unit modules (500, [0120]); and
arranging the multiple unit modules (500) in a module casing (410, [0099]),
wherein the fixing unit (510) has a function of discharging gas in the pouch-type battery cells (100) when a temperature of the battery cells rises (see polypropylene, [0115]).
Although Maruoka does not explicitly disclose the fixing unit has a function of discharging gas in the pouch-type battery cells when a temperature of the battery cells rises, Maruoka discloses the fixing unit is composed of polypropylene. The instant application discloses a fixing unit composed of polypropylene has a function of discharging gas in the pouch-type battery cells when a temperature of the battery cells rises (e.g., [0023], [0053], [0060], [0072]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the fixing unit of Maruoka has a function of discharging gas in the pouch-type battery cells when a temperature of the battery cells rises.
Regarding claim 11, Maruoka discloses all claim limitations set forth above and further discloses a device:
wherein the device is selected from the group consisting of an electronic device, an electric vehicle, a hybrid vehicle, and a power storage device (see power source, [0008]).
claim 12, Maruoka discloses a lithium secondary battery pack (400, [0127]), comprising:
multiple pouch-type battery cells (100) each including an electrode assembly and an electrolyte sealed in a pouch (110, [0030]) and a positive electrode tab (120) and a negative electrode tab (130) each protruding outside the pouch (110) through a side of the pouch (110, [0031]);
multiple unit modules (500) each formed by stacking the multiple pouch-type battery cells (100) and fixing the multiple pouch-type battery cells using a fixing unit (510, [0120]); and
a module casing (410) having the multiple unit modules (500) arranged therein (Fig. 14, [0120]),
wherein the fixing unit (510) has a function of discharging gas in the pouch-type battery cells (100) when a temperature of the battery cells rises (see polypropylene, [0115]).
Regarding claim 13, Maruoka discloses all claim limitations set forth above and further discloses a lithium secondary battery pack:
wherein the fixing unit has thermal expansion properties (see polypropylene, [0115]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruoka (US 2015/0221909 A1) as applied to claim(s) 3 and 13 above, and further in view of Nishino et al. (US 2010/0183910 A1).
Regarding claims 8, 19, and 14, Maruoka discloses all claim limitations set forth above, but does not explicitly disclose a method and/or lithium secondary battery pack:
wherein the fixing unit is composed of a composite structure including the thermal expansion polymer and expansion graphite;
wherein an expansion pressure of the fixing unit is 0.2 to 1.5 N/mm2
wherein the fixing unit is at least one band-shaped tape including thermal expansion graphite.
Nishino discloses a fixing unit (4, [0032]) is composed of a composite structure including the thermal expansion polymer and expansion graphite (see expandable graphite, [0034]); wherein an expansion pressure of the fixing unit is 0.2 to 1.5 N/mm2 (see expandable graphite, [0034]), and wherein the fixing unit is at least one band-shaped tape including thermal expansion graphite (see expandable graphite, [0034]) to improve the safety of the battery pack without degrading battery characteristics (see battery pack, [0005]–[0008]). Maruoka and Nishino are analogous art because they are directed to battery packs. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the fixing unit of Maruoka with the thermal expansion graphite of Nishino in order to improve the safety of the battery pack without degrading battery characteristics.
Although Nishino does not explicitly disclose the fixing unit has an expansion pressure of the fixing unit is 0.2 to 1.5 N/mm2, Nishino discloses the fixing unit is composed of expandable graphite. The instant application discloses a fixing unit composed of expandable graphite has a function of discharging gas in the pouch-type battery cells when a temperature of the battery cells rises (e.g., [0026], [0063]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the fixing unit of Nishino has an expansion pressure of the fixing unit is 0.2 to 1.5 N/mm2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamura (US 2015/0147638 A1) discloses a lithium secondary battery pack (400, [0127]), comprising multiple pouch-type battery cells (100) each including an electrode assembly and an electrolyte sealed in a pouch (110, [0030]) and a positive electrode tab (120) and a negative electrode tab (130) each protruding outside the pouch (110) through a side of the pouch (110, [0031]); multiple unit modules (200) each formed by stacking the multiple pouch-type battery cells (100) and fixing the multiple pouch-type battery cells using a fixing unit (210, [0025]); and a module casing (3, 5) having the multiple unit modules (200) arranged therein (Fig. 1, [0024]), wherein the fixing unit (210) has a function of discharging gas in the pouch-type battery cells (100) when a temperature of the battery cells rises (see polypropylene, [0049]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725